KANTOR, Judge
(concurring in part and dissenting in part).
I concur with all but that portion of the majority opinion that holds, as improvident, the Appellant’s plea to the wrongful manufacture of psilocybin mushrooms, a Schedule I controlled substance, to which I respectfully dissent. The majority holds, in effect, that there can be no conviction for the wrongful manufacture of a controlled substance until, in this case, the “magic mushroom” spores grew to the point of producing a controlled substance. I disagree with that conclusion, believing that the Article 112a, Uniform Code of Military Justice (UCMJ) offense of wrongful manufacturing of a controlled substance was completed when the mushroom spores, even though not themselves a controlled substance, were planted by the Appellant.
Article 112a, UCMJ, prohibits, among other things, the wrongful manufacture of a controlled substance. The Manual for Courts-Martial (MCM), Pt. IV, H37c(4) (2002) defines “manufacture” as “the production, preparation, propagation, compounding, or processing of a drug or other substance, either directly or indirectly or by extraction from substances of natural origin, or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of such substances or labeling or relabeling of its container.” MCM, Pt. IV, U 37c(4). “Production” is also defined in this paragraph to include “the planting, cultivating, growing, or harvesting of a drug or other substance.” MCM, Pt. IV, H37c(4). Taken together, the plain meaning of these two definitions leads to the inescapable conclusion that there is an Article 112a, UCMJ, violation when a non-controlled substance is planted that eventually “produces” a controlled substance. Such would have been the result in this case since the mushroom spores, if allowed to grow, would have produced the psilocybin mushrooms. I believe this view is further supported by the United States Department of Justice, Office of Legal Education’s publication, Federal Narcotics Prosecutions. Section 14.3 of that publication describes manufacturing as an ongoing process, which may involve many stages that occur over an extended period of time. Office of Legal Educ., Dep’t of Justice, Federal Narcotics Prosecutions, § 14.3 (Feb.1999).
Also significant to this issue is the use of the phrase “of a drug or other substance” in both the definition of “manufacture” and “production.” The use of this phrase certainly contemplates the use of materials other than drugs, as long as the final product itself is a controlled substance.
Finally, adopting Appellant’s argument on this issue would eliminate any distinction between the crimes of possessing a controlled substance and manufacturing a controlled substance. If, as Appellant suggests, “for Appellant to have manufactured a controlled substance, the spores, then later the myceli-um, would have had to mature at least into primordial” because that is the first stage of the mushroom development process that contains psilocybin, Appellant would also have been guilty of possessing a controlled substance. Wrongful manufacturing is designed to criminalize a completely different set of actions not covered by mere possession, that being actions that eventually result in the creation of a controlled substance.
I would, thus, affirm the findings with regard to specification 5 of Charge II.